COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lawson Kelechi Echeta v. The State of Texas

Appellate case number:    01-15-00557-CR

Trial court case number: 2017953

Trial court:              County Criminal Court at Law No. 9 of Harris County, Texas

       On October 3, 2016, we issued an order that stayed briefing deadlines while the en banc
court considered a motion for reconsideration en banc of our August 30, 2016 order striking the
Anders brief. That motion now has been denied.
       We lift the stay on briefing deadlines. Accordingly, appellant’s brief is due 30 days from
the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Justice Massengale, acting for the panel

Panel consists of Justices Jennings, Massengale, and Huddle


Date: November 8, 2016